United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
U.S. POSTAL SERVICE, ORLANDO POST
OFFICE, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1406
Issued: March 2, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 22, 2020 appellant, through counsel, filed a timely appeal from a January 24, 2020
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed from OWCP’s last merit decision, dated December 7, 2018, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the January 24, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 5, 2016 appellant, then a 53-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on October 5, 2016 he was lifting and loading a heavy mail tray
and injured his low back, right leg, and waist while in the performance of duty. OWCP accepted
the claim for strain of the muscle, fascia, and tendon of the lower back.
An October 13, 2016 magnetic resonance imaging (MRI) scan of the lumbar spine revealed
degenerative change with neuroforaminal narrowing at L4-5 and L5-S1 and mild narrowing of the
central canal at L4-5.
Appellant submitted reports from Dr. Robert R. Reppy, an osteopath and Board-certified
family practitioner, dated November 4, 2016 through March 3, 2017 who treated him for low back
and neck pain, which he noted began after lifting mail trays at work on October 5, 2016. Dr. Reppy
diagnosed degenerative disc disease in the lumbar and cervical spine, disc osteophyte complex at
C5-6, torn annulus at C5-6, and sub patellar chondromalacia.
Appellant attended physical therapy treatment on March 27, 2017.
On April 3, 2017 OWCP requested Dr. Reppy address whether the accepted work-related
condition had resolved and appellant’s capacity to return to work.
Appellant attended additional physical therapy treatments from April 3 through 19, 2017.
In a report dated April 14, 2017, Dr. Reppy indicated that the initially diagnosed
sprain/strain was a temporary diagnosis until more data was gathered to make a definitive
diagnosis. He diagnosed degenerative disc disease in the lumbar and cervical spine, disc
osteophyte complex at C5-6, and torn annulus at C5-6. Dr. Reppy provided restrictions relating
to sitting, standing, reaching above the shoulder, twisting, and stooping.
On April 24, 2017 OWCP referred appellant for a second opinion examination, along with
a statement of accepted facts (SOAF), a set of questions, and the medical record to Dr. Richard C.
Smith, a Board-certified orthopedic surgeon, to determine the nature of appellant’s work-related
condition, extent of disability, and treatment recommendations.
Appellant continued to attend physical therapy from April 24 through May 31, 2017.
In a May 18, 2017 report, Dr. Smith noted his review of the SOAF and medical records.
He concluded that the lumbar sprain had resolved within 6 to 12 weeks of his injury. Dr. Smith
noted imaging studies revealed degenerative changes consistent with appellant’s age. However,
he opined that appellant had preexisting degenerative changes in the cervical and lumbar spine,
which were aggravated by the work-related injury and remained symptomatic and required
additional treatment. Dr. Smith advised that appellant could work in a sedentary position until he
completed a functional capacity evaluation (FCE) and vocational rehabilitation. In a work capacity
2

evaluation (Form OWCP-5c), he noted that appellant had not reached maximum medical
improvement (MMI), but could return to a sedentary position.
Appellant attended physical therapy treatment on June 5, 12, and 13, 2017.
In a letter dated June 15, 2017, OWCP advised Dr. Reppy that the evidence was
insufficient to establish that the newly diagnosed conditions of degenerative disc disease in the
lumbar and cervical spine, disc osteophyte complex at C5-6, and torn annulus at C5-6 were
causally related to the accepted employment injury. It requested that he submit a rationalized
medical opinion addressing causal relationship and respond to a questionnaire.
OWCP received physical therapy reports dated May 5, June 19, 20, 26, and 27, and
July 3, 2017.
On July 10, 2017 appellant attended an FCE.
By decision dated August 9, 2017, OWCP denied the expansion of appellant’s claim
because the evidence of record did not demonstrate that the additional conditions of degenerative
cervical and lumbar disc disease, osteophyte complex at C5-6, and a torn annulus at C5-6 were
causally related to the established employment injury.
On August 14, 2017 OWCP notified appellant that it proposed to terminate his wage-loss
compensation and medical benefits as the weight of the medical evidence, as represented by the
report of Dr. Smith, established that appellant no longer had continued disability from work as a
result of his accepted employment injury. It indicated that, although Dr. Smith opined that
appellant’s work injury aggravated his preexisting degenerative cervical and lumbar spine
conditions, his opinion was deficient as he failed to provide medical reasoning addressing how the
October 5, 2016 work event aggravated the preexisting cervical and lumbar degenerative
conditions. OWCP afforded appellant 30 days to submit additional evidence or argument if he
disagreed with the proposed action.
On September 25, 2017 appellant, through counsel, asserted that termination of his benefits
was improper and that his condition goes beyond the mere strains that were accepted. He noted
that appellant’s treating physician, Dr. Reppy, and Dr. Smith, OWCP’s referral physician, opined
that appellant had an aggravation of his preexisting degenerative spinal condition, which was not
resolved.
OWCP received reports from Dr. Reppy dated August 4 through September 20, 2017, who
maintained throughout that appellant remained disabled from the accepted employment-related
conditions as well as the preexisting conditions.
By decision dated October 5, 2017, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective October 6, 2017, finding that the report from Dr. Smith constituted
the weight of the medical evidence and established that he had no continuing residuals or disability
of his work-related condition.
On October 5, 2018 appellant, through counsel, requested reconsideration and submitted a
new report from Dr. Reppy dated October 5, 2018. Counsel contended that OWCP should have
requested a supplemental report from Dr. Smith to clarify his original report.
3

On October 15, 2018 OWCP referred appellant for a second opinion examination, along
with a SOAF, a set of questions, and the medical record to Dr. Jeffrey T. O’Brien, a Board-certified
orthopedic surgeon, to determine the extent of appellant’s work-related injuries, work tolerance
limitations, and treatment recommendations.
In a November 15, 2018 report, Dr. O’Brien noted his review of the SOAF and medical
records. He noted that there were no objective findings to support a diagnosis of strain of the lower
back. Dr. O’Brien indicated that appellant’s complaints of radiating pain into the lower extremities
was the result of age-related degenerative disc disease of the cervical and lumbar spine and not the
one time workplace incident. He opined that the work-related lumbar strain resolved and appellant
could return to work in a sedentary position. In a Form OWCP-5c, Dr. O’Brien noted that
appellant could return to sedentary duty eight hours a day.
By decision dated December 7, 2018, OWCP reversed the October 5, 2017 decision, noting
that OWCP did not meet its burden of proof to terminate wage-loss compensation and medical
benefits on the basis that appellant’s accepted conditions had resolved without residuals. It found
that the accepted strain of the muscle, fascia, and tendon of the lower back had resolved without
residuals at the time of the second opinion examination of Dr. O’Brien on November 5, 2018 and,
therefore, appellant was not entitled to wage-loss compensation and medical benefits after that
date.
OWCP received physical therapy treatment notes dated June 5, 6, 19, 20, and July 5, 7, 10,
and 18, 2017.
On December 6, 2019 appellant requested reconsideration.
By decision dated January 24, 2020, OWCP denied appellant’s request for reconsideration
of the merits of his claim.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant the review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.6
A timely request for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607.

6
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Chapter 2.1602.4b.

4

considered by OWCP.7 When a timely request for reconsideration does not meet at least one of
the above-noted requirements, OWCP will deny the request for reconsideration without reopening
the case for a review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
In his timely request for reconsideration, appellant did not establish that OWCP
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument not
previously considered by OWCP. Consequently, he is not entitled to a review of the merits of his
claim based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).9
The Board further finds that appellant did not submit relevant and pertinent new evidence
in support of his reconsideration request under 20 C.F.R. § 10.606(b)(3). The underlying issue in
this case is whether his accepted strain of the muscle, fascia, and tendon of the lower back resolved
without residuals at the time of the second opinion examination of Dr. O’Brien on
November 5, 2018. This is a medical issue that must be addressed by relevant medical evidence,
including the rationalized opinion of a physician.10
On reconsideration appellant submitted physical therapy treatment notes dated June 5, 19,
and 20, 2017, previously of record. The Board finds that submission of this evidence does not
require reopening appellant’s case for merit review, as it had already been considered by OWCP
and, therefore, does not constitute pertinent new and relevant evidence. As these reports repeat
evidence already in the case record, they are cumulative in nature and do not constitute relevant
and pertinent new evidence.11 Therefore, they are insufficient to require OWCP to reopen the
claim for consideration of the merits.
Appellant also submitted new physical therapy treatment notes dated June 6, July 5, 7, 10,
and 18, 2017.12 While this evidence is new, it is not relevant as it did not address whether the
accepted strain of the muscle, fascia, and tendon of the lower back resolved without residuals on
7

Id. at § 10.606(b)(3); see B.R., Docket No. 19-0372 (issued February 20, 2020).

8

Id. at § 10.608.

9

M.O., Docket No. 19-1677 (issued February 25, 2020); E.W., Docket No. 19-1393 (issued January 29, 2020);
C.B., Docket No. 18-1108 (issued January 22, 2019).
10

20 C.F.R. § 10.606(b)(3); see C.C., Docket No. 19-1622 (issued May 28, 2020); C.N., Docket No. 08-1569
(issued December 9, 2008); D.B., Docket No. 19-1963 (issued July 1, 2020); M.C., Docket No. 18-0841 (issued
September 13, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).
11

S.F., Docket No. 18-0516 (issued February 21, 2020); James W. Scott, 55 ECAB 606, 608 n.4 (2004).

12

The Board has held that treatment notes signed by a physical therapist are not considered medical evidence as
these providers are not a physician under FECA. See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such
as physician’s assistants, nurses, and physical therapists are not competent to render a medical opinion under the
FECA); 5 U.S.C. § 8101(2) (this subsection defines a “physician” as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law).

5

November 5, 2018. The Board has held that the submission of evidence or argument which does
not address the particular issue involved does not constitute a basis for reopening a case.13 As
such, this evidence is insufficient to warrant merit review.
The Board, accordingly, finds that OWCP properly determined that appellant was not
entitled to further review of the merits of his claim pursuant to any of the three requirements under
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.12
On appeal appellant contends that he still has residuals of his work-related injury. As
explained above, however, the Board lacks jurisdiction to review the merits of his claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 24, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

Supra note 2; J.R., Docket No. 19-1280 (issued December 4, 2019); M.K., Docket No. 18-1623 (issued April 10,
2019); L.D., Docket No. 18-1468 (issued February 11, 2019); Edward Matthew Diekemper, 31 ECAB 224-25 (1979).

6

